Supplemental Examiner Amendments and revised Allowable subject Matter
This office action is issued in response to inquiry of Applicant’s representative for clarifying the reasons for allowance section in the notice of allowance mailed on 11/01/2021. The notice of allowability mailed on 11/01/2021 is still in effect and this office action replaces the “Allowable Subject Matter” section in the notice of Allowance of 11/01/2021. In addition, this office action also provides additional claim amendments to claim 1 and 10 as described below in addition to the claim amendments mailed with the notice of allowability of 11/01/2021.

Please add the following additional Examiner’s Amendments to claims 1 and 10 in the Examiner’s Amendment section of the notice of allowance of 11/01/2021: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Diane Pang on 11/01/2021.

Claim 1 has been amended as follows:
In claim 1, line 9, replace the words “hydrazine moiety comprises a” with the words --probe having the--.
Claim 10 has been amended as follows:


Please replace the “Allowable Subject matter” section in the notice of allowance of 11/01/2021 with the following:
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims as amended are directed to contacting hydrazine moiety having the formula (1) or (2) with a proteomic mixture having endogenous electrophilic PTM or endogenous oxidative PTM in a living organism or living cell to form a covalent linkage between the hydrazine moiety of the probe and the endogenous electrophilic PTM or the endogenous oxidative PTM and Applicant’s arguments are persuasive in regards arguments that the cited references do not teach, describe or suggest coupling a probe comprising a hydrazine moiety with a proteomic mixture in a living organism or living cell and probes of Durand comprises a hydrazide moiety and not a hydrazine moiety. Therefore, the 103 rejection has been withdrawn in view of the amendments and Applicant’s arguments.
Therefore, the closest prior arts of record do not teach or reasonably suggest a method of detection of endogenous electrophilic PTM or endogenous oxidative PTM in a proteomic mixture in a living organism or living cell wherein the process involves contacting the proteomic mixture in the living organism or living cell having the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641